—Order, Supreme Court, New York County (Carol Huff, J.), entered February 7, 1996, which granted plaintiffs’ motion for summary judgment dismissing the claim of defendant predicated on a breach of the proprietary lease prohibition of unreasonable noise, unanimously affirmed, with costs.
Defendant-appellant made no competent showing of continuous noise (see, Stiglianese v Vallone, 168 Misc 2d 446, 456-457) "of a type or volume that a reasonable person, under the circumstances, would not tolerate” (People v Bakolas, 59 NY2d 51, 53). There was no evidentiary proof of unusual noises other than those normally emanating from an apartment, such as persons walking. Conclusory descriptions of these standard apartment noises as "loud” were insufficient to raise a question of fact.
We have considered appellant’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.